Case: 12-13920     Date Filed: 03/13/2013   Page: 1 of 12




                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13920
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 1:11-cv-00106-SPM-GRJ

MICHAEL ARRINGTON,

                         Plaintiff - Counter
                         Defendant - Appellant,

versus

THOMAS KINSEY,
Detective, in his individual capacity,

                         Defendant - Appellee,

SADIE DARNELL,
In her official capacity as Sheriff of Alachua County, Florida,

                         Defendant - Counter
                         Claimant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          ________________________

                                  (March 13, 2013)
              Case: 12-13920    Date Filed: 03/13/2013    Page: 2 of 12

Before HULL, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      This case arises from the 2007 arrest of Michael Arrington. In 2011,

Arrington filed a five-count complaint in the district court against the Appellees

Detective Kinsey and Sheriff Darnell, alleging: (1) a 42 U.S.C. § 1983 false arrest

claim against Detective Kinsey; (2) a § 1983 malicious prosecution claim against

Detective Kinsey; (3) a § 1983 municipal liability claim against Sheriff Darnell;

(4) a state law claim for false imprisonment against Sheriff Darnell; and (5) a state

law claim for malicious prosecution against Sheriff Darnell. Both Appellees

subsequently filed motions for summary judgment. In July 2012, the district court

granted summary judgment on all counts, holding that its finding of probable cause

foreclosed Arrington’s claims. Arrington now appeals, arguing that the district

court erred in granting summary judgment by incorrectly concluding that probable

cause existed for his arrest. Upon review of the record and consideration of the

parties’ briefs, we affirm.

                                         I.

      On July 10, 2007, the Alachua County Sheriff’s Office arrested and charged

Arrington with the murder of his brother and the attempted murder of his sister-in-

law—charges that were later dropped. At the time of his arrest, Arrington lived in

a trailer in rural Newbury, Florida. His trailer was situated 60 feet from the mobile


                                          2
              Case: 12-13920     Date Filed: 03/13/2013   Page: 3 of 12

home shared by his brother, Carl Arrington, and his sister-in-law, Dannette

Arrington. At approximately 1:00 a.m. on July 10, 2007, Arrington called 911. He

told the dispatcher that he had heard gunshots and had seen someone flee from his

brother’s home. Two deputies, Butscher and Elliott, arrived at the scene first,

followed shortly thereafter by Detectives Kinsey and Kelly, and Sergeant Bernel.

When the deputies arrived, they encountered Arrington outside and told him to sit

on the ground. Arrington replied, “I don’t want to go to prison or jail for this.”

The deputies then spoke with Dannette Arrington, who accused Arrington of

shooting her husband.

      Dannette recounted the following: she and Carl were asleep when someone

banged on the back door of the trailer. When Carl opened the door, someone shot

him. Dannette then ran into the bedroom and sat against the door to prevent the

shooter from getting in the room. The shooter attempted to pry the door open and

managed to wedge his hand in enough to fire several shots. He then left. As the

shooter retreated, Dannette heard the distinct sound of the cane that Arrington uses

to walk. She stated that the shooter had blonde hair, and wore a long grey shirt and

blue jeans. She also informed the officers that Arrington and Carl had a

historically hostile relationship. Dannette told the deputies that she believed

Arrington was mentally unstable.




                                          3
              Case: 12-13920    Date Filed: 03/13/2013   Page: 4 of 12

      Dannette’s description of the shooter matched Arrington’s physical

appearance. Arrington also had abrasions on his fingers consistent with someone

who had attempted to pry open a door. At the scene, Detective Kinsey noted that

Arrington was walking with two canes. Deputy Butscher observed a red spot on

Arrington’s shoe that appeared to be blood. Arrington consented to a search of his

home and agreed to have his hands swabbed for a gunshot-residue analysis.

Officers discovered marijuana, several firearms, and ammunition inside of

Arrington’s home, but none of these firearms appeared to be the weapon used to

kill Carl Arrington. While searching Arrington’s home, Detective Kelly stood in

the spot where Arrington claimed to have been standing when he saw the shooter

flee his brother’s trailer. Kelly concluded that Arrington could not have seen the

shooter flee because shrubbery blocked the view. Arrington did, however, show

Detective Kelly his phone log to support his claim that he when he heard the

gunshots, he first unsuccessfully attempted to call his brother and then called 911.

The deputies also deployed a police dog to the scene, but it did not “hit” on

Arrington.

      Arrington was subsequently placed under arrest for the possession of

marijuana and the possession of firearms by a convicted felon and transported to

the Alachua County Sheriff’s office to be interviewed. Detectives Kinsey and

Kelly conducted the interview of Arrington until he requested counsel. During this


                                          4
              Case: 12-13920    Date Filed: 03/13/2013    Page: 5 of 12

time, Sergeant Bernal obtained the State Attorney Office’s approval for an on-view

arrest of Arrington for murder and attempted murder. Sergeant Bernal and

Detective Kelly both believed that there was probable cause to arrest Arrington for

murder and attempted murder. Although Detective Kinsey did not believe that

there was probable cause for the charges of murder and attempted murder, he was

the officer who prepared the arrest reports on all charges.

      On September 7, 2007, a judge in the Eighth Judicial Circuit of Florida held

that there was no probable cause to hold Arrington on the charge of murder or

attempted murder and ordered his release. Arrington pleaded guilty to possession

of marijuana and possession of firearms by a convicted felon. Arrington now

appeals the district court’s grant of Appellees’ motions for summary judgment.

                                         II.

      We review de novo a district court’s denial of summary judgment based on

qualified immunity, applying the same legal standards that governed the district

court. Edwards v. Shanley, 666 F.3d 1289, 1292 (11th Cir. 2012). Summary

judgment is appropriate when “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[W]e are required to view the evidence and all factual inferences therefrom in the

light most favorable to the non-moving party, and resolve all reasonable doubts

about the facts in favor of the non-movant.” Skop v. City of Atlanta, 485 F.3d


                                          5
              Case: 12-13920    Date Filed: 03/13/2013    Page: 6 of 12

1130, 1143 (11th Cir. 2007) (internal quotation marks omitted). Arrington has the

burden of demonstrating the absence of probable cause in order to succeed on his

§ 1983 claims, while Appellees have the burden of demonstrating the existence of

probable cause as a defense to the state claims. Rankin v. Evans, 133 F.3d 1425,

1436 (11th Cir. 1998).

                                         III.

      “[A]n individual has a right to be free from unreasonable searches and

seizures.” See Skop, 485 F.3d at 1137 (internal quotation marks omitted). If

probable cause for arrest exists, however, then the individual has no claim for false

arrest under § 1983, see id., or Florida state law, see Lewis v. Morgan, 79 So. 3d

926, 928–29 (Fla. Dist. Ct. App. 2012). The existence of probable cause also

constitutes an absolute bar to claims for both federal and Florida state claims of

malicious prosecution. See Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th

Cir. 2004). Finally, for a municipal liability claim to be successful against an

officer, that officer must have inflicted constitutional harm. See Case v. Eslinger,

555 F.3d 1317, 1328 (11th Cir. 2009). If there was probable cause for arrest, then

there was no constitutional violation and no municipal liability. See id.

      Probable cause to arrest exists when a police officer has a reasonable belief

that a suspect has committed or was committing a crime, based upon facts and

circumstances within his knowledge. United States v. Gonzalez, 969 F.2d 999,


                                          6
              Case: 12-13920     Date Filed: 03/13/2013   Page: 7 of 12

1002 (11th Cir. 1992). The reasonableness of this belief is objective and based on

the totality of the circumstances. See Kingsland, 382 F.3d at 1226. “This standard

is met when the facts and circumstances within the officer’s knowledge, of which

he or she has reasonably trustworthy information, would cause a prudent person to

believe, under the circumstances shown, that the suspect has committed, is

committing, or is about to commit an offense.” Id. (internal quotation marks

omitted). “[T]he observations and experiences of the law enforcement officers

working a case must be weighed as a part of the totality of the circumstances . . . .”

Gonzalez, 969 F.2d at 1003.

      “[O]bjectively, officers should not be permitted to turn a blind eye to

exculpatory information that is available to them, and instead support their actions

on selected facts they chose to focus upon.” Kingsland, 382 F.3d at 1228. An

officer, however, is generally entitled to give weight to the victim’s criminal

complaint and identification as support for probable cause. See Rankin, 133 F.3d

at 1440; L.S.T., Inc. v. Crow, 49 F.3d 679, 684–85 (11th Cir. 1995) (per curiam).

In determining whether probable cause exists, “we deal with probabilities . . .

[which] are the factual and practical considerations of everyday life on which

reasonable and prudent men, not legal technicians, act.” Rankin, 133 F.3d at 1435

(alterations and omission in original) (internal quotation marks omitted).




                                          7
              Case: 12-13920     Date Filed: 03/13/2013   Page: 8 of 12

      “If a constitutional violation occurred because the officer lacked probable

cause, we next consider whether arguable probable cause existed.” Case, 555 F.3d

at 1327. An “officer may still be shielded from liability because his actions did not

violate clearly established statutory or constitutional rights of which a reasonable

person would have known.” Id. (internal quotation marks omitted). We afford

“great deference to a lower court’s determination that the totality of the

circumstances supported a finding of probable cause.” United States v. Steiger,

318 F.3d 1039, 1046 (11th Cir. 2003) (internal quotation marks omitted).

      Here, because the existence of probable cause would defeat all of

Arrington’s claims, we focus our analysis accordingly. As a preliminary matter,

Arrington’s claim of false arrest is baseless. “[S]ubjective reliance on an offense

for which no probable cause exists” does not make an arrest out of order where

there is probable cause to arrest for a different offense. Lee v. Ferraro, 284 F.3d

1188, 1196 (11th Cir. 2002) (internal quotation marks omitted). In this case, the

charges of possession of marijuana and possession of firearms by a convicted felon

gave Detective Kinsey probable cause to arrest Arrington. See Devenpeck v.

Alford, 543 U.S. 146, 155, 125 S. Ct. 588, 595 (2004).

      Arrington contends that the district court failed to view the evidence in the

light most favorable to him, that there was insufficient evidence at the time of

arrest, and that the totality of the circumstances shows that there was no probable


                                          8
              Case: 12-13920      Date Filed: 03/13/2013    Page: 9 of 12

cause. Arrington specifically argues that the evidence at the scene contradicts

Dannette Arrington’s identification of him as the shooter and that the officers

therefore conducted an unreasonable investigation. We disagree.

      Arrington first claims that because the district court improperly gave

credence to Detective Kelly’s observation that Arrington could not have seen the

shooter flee, the district court did not view the facts in the light most favorable to

him. The district court, however, correctly held that even without that information,

there was still probable cause to arrest Arrington. Moreover, this was an

observation of an officer taken as part of the totality of the circumstances, and

therefore one that the district court properly weighed it in its probable cause

analysis. See Gonzalez, 969 F.2d at 1003.

      Next, Arrington argues that the guns and ammunition found in his home

were unrelated to the type used to shoot Carl Arrington, and that the deputies

should have waited for the results of the gunshot-residue analysis to come back

before charging him. While it is true that an officer “should not be permitted to

turn a blind eye to exculpatory information that is available to them,” Kingsland,

382 F.3d at 1228, there is no requirement that officers await the results of a residue

test. Specifically, because the officers conducted a reasonable investigation and

there was sufficient evidence to support a finding of probable cause, it was not

necessary to delay the arrest for the results of a test that were not readily attainable.


                                            9
              Case: 12-13920    Date Filed: 03/13/2013    Page: 10 of 12

      Arrington further contends that his statement about “not wanting to go to

prison or jail for this” is exculpatory, rather than an admission of wrongdoing.

Arrington maintains that because of his visible physical condition, he was clearly

unable to commit the crime. He also argues that the district court incorrectly stated

that there was a previous altercation between the two men where Dannette

Arrington called the police because Appellant was going to “beat up” Carl

Arrington. He claims that Carl Arrington had in fact threatened him. Finally,

Arrington contends that Dannette’s statement to the officers was unreliable and

impossible.

      Dropped charges provide an occasion to puncture, through retrospection, the

onerous on-scene judgments of an officer. The ultimate release of charges,

however, is of no significance in the probable cause analysis. See Marx v.

Gumbinner, 905 F.2d 1503, 1507 (11th Cir. 1990). Officers are not expected to be

legal technicians. See Rankin, 133 F.3d at 1435. An officer “need not take every

conceivable step . . . at whatever cost, to eliminate the possibility of convicting an

innocent person.” Id. at 1436 (omission in original) (internal quotation marks

omitted).

      This was a murder scene. Upon arrival, Arrington was outside, with a splash

of red “blood” on his shoe, abrasions on his hand consistent with what might have

been injuries from the break-in, and he immediately stated: “I don’t want to go to


                                          10
             Case: 12-13920     Date Filed: 03/13/2013    Page: 11 of 12

prison or jail for this.” The victim’s wife described the incident in detail and

identified Arrington as the shooter. Her description of the intruder was consistent

with Arrington’s physical appearance. Dannette also told the officers that she

believed Arrington to be mentally unstable. The victim and Arrington had a

historically volatile relationship, including a call to 911 on a previous occasion.

This earlier incident of hostility factors into the probable cause analysis, regardless

of who had previously threatened whom.

      Further, Detective Kinsey relied on the deputies’ trustworthy account of

what occurred prior to his arrival at the scene and conducted his own reasonable

investigation. As the district court correctly determined, Detective Kinsey’s

subjective belief plays no role in the probable cause analysis. See id. at 1433.

Appellees were “entitled to rely to a meaningful degree” on Dannette’s statement

“in determining the existence of probable cause.” Id. at 1440. These statements

alone, however, did not constitute the only evidence suggesting that Arrington had

committed the crime. A reasonable officer could have believed that Arrington’s

arrest for murder and attempted murder was objectively reasonable based on the

totality of the circumstances. See id. at 1435. We determine that probable cause

existed and consequently defeats Arrington’s federal and state claims. And,

because we find probable cause, we need not address whether the defendants

lacked arguable probable cause. Case, 555 F.3d at 1328.


                                          11
             Case: 12-13920     Date Filed: 03/13/2013   Page: 12 of 12

      While it is unfortunate that Arrington was arrested on charges that were later

dropped, we find no error in the district court’s grant of summary judgment.

Accordingly, we affirm the district court’s order.

      AFFIRMED.




                                         12